Upon an indictment against two persons for lascivious cohabitation, one of the parties be'ing married, such marriage must be proved by the record of the clergyman, or by witnesses present at the ceremony. Quære whether, as the allegation was no otherwise material but as being ue scriptrve of the person intended, the proof of marriage was 'not sufficient. — Vide 3 Starkie, Ev. 1580. — Sull's case, Leach, 1005. — Mary Graham’s case, Leach, 619.— State vs. France, Overt. R. 434. — 2 Phil. Ev. 286, 7th Land. ed.